DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-7 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 4 is indefinite in that the holes in the lid would not be able to retain the liquid in general.  It is clear that same would temporarily retain the liquid but not altogether.             Claim 5 is unclear in that the plurality of through holes are not all within one of the plurality of valleys (see Fig. 3a) but rather in different valleys.               Claim 6 is confusing in that it calls for the interior walls (e.g. 18) to extend radially from the perimeter wall; however, same extend in a radial fashion from center and outwardly toward said perimeter wall (see Fig. 3a).             Claim 15 is confusing; it appears that “of” was intended between “opening” and “the” in the second line.
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2020/0281393 (Giordano et al).           Giordano et al discloses a beverage brewing assembly comprising a body defining a cavity (130 and 150); an insert removably positioned within the cavity of the body (1; Fig. 3) wherein the insert defines a plurality of compartments (mini cone units 30; see Figs. 5-7); a lid (110; see Fig. 12) operably coupled with the body (e.g. paragraph 42) and defining a plurality of through-holes (161), wherein the plurality of through-holes are positioned to facilitate a consistent and evenly distributed flow through each of the plurality of compartments of the insert (paragraph 43: “provide a consistent volume of water”; paragraph 44: “uniform dripping”) and wherein said lid has an upper rim and an upper surface configured to define an area for receiving and temporarily retaining liquid poured over same as called for in instant claim 4 (e.g. Fig. 12).
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2020/0281393 (Giordano et al) taken together with either one of U.S. Patent No. 4446158 (English et al) or Published U.S. Application No. 2008/0317931 (Mandralis et al).          Giordano et al has been discussed above.  However, in the alternative regarding the plurality of compartments, it is well-known in the art to provide removable inserts in beverage brewing assemblies wherein same have separated compartments, for example, to prevent shifting of the beverage making ingredients during brewing as taught by English et al  (e.g. col. 2, lines 14-28) or to provide different beverage making ingredients as taught by Mandralis et al (e.g. Abstract; Fig. 2).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed more than one compartment to provide better stability of the contents or for the consumer convenience of providing additional beverage ingredients in one place.          Regarding claim 2, the body (the 150 portion) has a partially frustoconical shape.  Although the bottom wall of does not appear to have the radial slope called for, it is not seen where same would provide for a patentable distinction.  As such, it would have been further obvious to have employed such slope as a matter of preference in aesthetics.7.       Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2020/0281393 (Giordano et al) taken together with U.S. Patent No. 4446158 (English et al) alone or with Published U.S. Application No. 2008/0317931 (Mandralis et al).           Regarding claim 6, English et al further teaches the use of a plurality of walls extending radially from the center of same to provide said plurality of compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such format as a matter of preference.          Regarding claim 7, Giordano et al further discloses said insert having a peripheral wall with a plurality of openings (25, 27).  In modifying Giordano et al to include multiple compartments as discussed above in reference to English et al and Madralis et al, it follows that the openings would be in communication with said compartments.8.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2020/0281393 (Giordano et al) taken together with either one of U.S. Patent No. 4446158 (English et al) or Published U.S. Application No. 2008/0317931 (Mandralis et al) and further in view of either one of Published U.S. Application No. 2014/0166654 (Lane) or Published U.S. Application No. 2015/0017290 (Rondelli).          Giordano et al discloses a gravity-fed beverage brewing assembly comprising a body defining a cavity (130 and 150); an insert configured to be received by the cavity (1), said insert having a plurality of openings (14, 25, and 27); a lid (110; see Fig. 12) operably coupled with the body (e.g. paragraph 42) and having a plurality of through-holes (161) in a predetermined pattern configured to optimize liquid flow through the plurality of through-holes, wherein the predetermined pattern is defined so that the liquid flow is equally and consistently distributed into the plurality of compartments (paragraph 43: “provide a consistent volume of water”; paragraph 44: “uniform dripping”).   It should be noted, however, that Giordano et al is silent regarding particularly manufacturing of each part discussed above.  However, it is inherent that same have been involved with a method of forming and defining the body, insert, and lid to include the features as set forth above.           Giordano et al is silent regarding the plurality of compartments in the insert.  However, as discussed above, it is well-known in the art to provide removable inserts in beverage brewing assemblies wherein same have separate compartments, for example, to prevent shifting of the beverage making ingredients during brewing as taught by English et al  (e.g. col. 2, lines 14-28) or to provide different beverage making ingredients as taught by Mandralis et al (e.g. Abstract; Fig. 2).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed more than one compartment to provide better stability of the contents or for the consumer convenience of providing additional beverage ingredients in one place.  It would have been further obvious to have sized each plurality of compartment to provide a predetermined portion of beverage ingredients as a matter of reasonable efficiency.  It follows as well that that said plurality of compartments (most if not all) would inherently have said openings communicating with same (see openings of Fig. 5 as well as the peripheral wall openings in Fig. 1).             Giordano et al is silent regarding the body having a plurality of ribs.  However, it is notoriously well-known to include ribs in beverage making devices and accessories to provide structural strength as taught, for example, by Rondelli (e.g. paragraph 37) or Lane (e.g. paragraph 32).  It would have been further obvious to have included same in the body of Giordano et al for such reason.                                             Allowable Subject Matter
9.        Claims 9-14, 16 and 17 are allowed.
10.      Claims 3, 8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.      Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.          Regarding claims 3, 5, and 8, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the plural leg feature, ring feature and upper/lower rib features as incorporating same would require destruction of the intended functionality of the invention of Giordano et al.
           Regarding claims 9-17, Giordano et al neither discloses nor teaches the invention as claimed and, in particular, including the body having a bottom wall with an aperture in conjunction with the presence of ribs that support said insert.            Regarding claims 19-20, Giordano et al neither discloses nor teaches the invention as claimed and, in particular, providing the filter material as set forth. Giordano et al does not require same as the perforations already provided promote “a high degree of filtration” (e.g. paragraph 32) and no motivation exists in the prior art of record of incorporating same to provide increased benefit.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
July 27, 2022